      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   PECOS DIVISION

 LARRY SANDERLIN, on Behalf of                    §
 Himself and on Behalf of All Others              §
 Similarly Situated                               §      CIVIL ACTION NO. 4:19-cv-00013
                                                  §
        Plaintiff,                                §
                                                  §
 V.                                               §
                                                  §
 ALPHA SERVICES LLC,                              §
                                                  §
        Defendant.                                §
                                                  §
                                                  §

            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       1.      Defendant Alpha Services, LLC (“Defendant”) required Plaintiff Larry Sanderlin

(“Plaintiff”) to work more than forty hours in a workweek. Defendant misclassified Plaintiff and

other similarly situated employees throughout the United States as exempt from overtime under

the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201, et seq.

       2.      Defendant’s conduct violates the FLSA, which requires non-exempt employees to

be compensated for all hours in excess of forty in a workweek at one and one-half times their

regular rates of pay. See 29 U.S.C. § 207(a). On behalf of himself and all other similarly situated

employees, Plaintiff brings this action as a collective action under the FLSA, 29 U.S.C. § 216(b).

Members of the collective action are referred to as the “Class Members.” Plaintiff and the Class

Members seek to recover their unpaid overtime wages, liquidate damages, expenses, costs of court,

and pre and post judgment interest.




                                                1
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 2 of 9



                    SUBJECT MATTER JURISDICTION AND VENUE

       3.       This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§ 216(b) and 28 U.S.C. § 1331.

       4.      Venue is proper in this District because a substantial portion of the events forming

the basis of this suit occurred in this District. Plaintiff performed duties for Defendant in this

District, worked more than 40 hours in this District, and was denied overtime wages in this District.

                        PARTIES AND PERSONAL JURISDICTION

       5.      Plaintiff Larry Sanderlin is an individual residing in Hamburg, Arkansas.

Plaintiff’s written consent to this action is attached hereto as Exhibit “A.” Plaintiff performed

work for Defendant within the last three years.

       6.      The Class Members are all current and former employees paid on a day rate basis

for at least one week by Defendant at any time during the three-year period before the filing of this

Complaint.

       7.      Defendant Alpha Services, LLC is a Texas company. Defendant may be served

process through its registered agent the National Registered Agents, Inc. at 1999 Bryan Street,

Suite 900, Dallas, TX 75201.

                                           COVERAGE

       8.      At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).

       9.      At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).




                                                  2
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 3 of 9



       10.     At all material times, Defendant has been an enterprise or enterprise in commerce

or in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

       11.     Furthermore, Defendant has an annual gross business volume of not less than

$500,000.

       12.     At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 USC § 207.

                                             FACTS

       13.     Defendant operates in the oil and gas industry and provides “gas and oil facility

design as well as pipeline and facility inspection.” (See http://www.alphaservicesllc.com/, last

visited March 25, 2019).

       14.     To provide its services, Defendant employs hundreds of inspectors nationwide to

inspect pipelines for oil and gas companies during construction and during their use.

       15.       Plaintiff worked for Defendant as an inspector from December 2017 to September

2018 in Pecos, Texas.

       16.     Defendant paid Plaintiff on a day rate basis.

       17.     That is, Defendant paid Plaintiff a set day rate regardless of the number of hours he

worked each day or each week.

       18.     Defendant did not pay Plaintiff a minimum, guaranteed amount each week.

       19.     Instead, Plaintiff’s compensation varied each week depending upon the number of

days worked.

       20.     Plaintiff regularly worked over 40 hours each week. However, when he worked

more than 40 hours, he was not paid any overtime wages for those hours worked in excess of 40.



                                                 3
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 4 of 9



       21.     Like Plaintiff, Defendant pays its other inspectors nationwide on a day rate basis.

       22.     Plaintiff regularly worked more than 40 hours in a week.          In fact, Plaintiff

commonly worked at least 12 hours during the majority of days that he worked for Defendant. As

a result, Plaintiff frequently worked in excess of 60 hours per week.

       23.     Plaintiff’s schedule was similar to the schedule of the Class Members.

       24.     Like Plaintiff, the Class Members were paid on a day rate basis. Like Plaintiff, the

Class Members regularly worked more than 40 hours each week and were not paid overtime for

those hours worked in excess of 40.

       25.     The Plaintiff and Class Members were not exempt from the overtime requirements

of the FLSA.

       26.     None of the white collar exemptions found in 29 U.S.C. § 213(a)(1) are applicable

to the Plaintiff and the Class Members because they were not paid on a “salary” basis or “fee”

basis as required under in 29 U.S.C. § 213(a)(1).

       27.     Instead, Plaintiff and the Class Members were paid a day rate.

       28.     Further, the Department of Labor has stated that inspection work, of the type

performed by Plaintiff and the Class Members, is not subject to the administrative exemption. The

FLSA’s regulations state as follows:

               Ordinary inspection work generally does not meet the duties
               requirements for the administrative exemption. Inspectors normally
               perform specialized work along standardized lines involving well-
               established techniques and procedures which may have been
               catalogued and described in manuals and other sources. Such
               inspectors rely on techniques and skills acquired by special training
               or experience. They have some leeway in the performance of their
               work but only within closely prescribed limits.

   29 C.F.R. 541.203(g).




                                                4
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 5 of 9



       29.        Here, Plaintiff and the Class Members were manual laborers who performed routine

inspection work. The administrative exemption does not apply to manual laborers like Plaintiff

and the Class Members. See 29 C.R.R. § 541.3(a) (overtime exemptions do not apply to “‘manual

laborers’ or other ‘blue collar’ workers who perform work involving repetitive operations with

their hands, physical skill and energy.”)

       30.        Moreover, Plaintiff and the Class Members performed work that was “service”

related, which is distinct from “administrative” work. They worked outdoors performing oil and

gas operations.

       31.        Defendant’s method of paying Plaintiff and the Class Members in violation of the

FLSA was willful and was not based on a good faith and reasonable belief that their conduct

complied with the FLSA. Defendant’s misclassification was not by accident, but a well thought

out scheme to reduce their labor costs. Defendant knew the requirement to pay overtime to its

employees, but intentionally and/or recklessly chose not to do so. Accordingly, Defendant’s

violations of the FLSA were willful.

                                        CAUSE OF ACTION

                             VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                      FAILURE TO PAY OVERTIME
                                        (COLLECTIVE ACTION)

        32.       Plaintiff incorporates all allegations contained in the foregoing paragraphs.

        33.       This count arises from Defendant’s violation of the FLSA for its failure to pay

Plaintiff and Class Members overtime compensation.

        34.       At all material times, Defendant has been an employer within the meaning of 3(d)

of the FLSA. 29 U.S.C. § 203(d).




                                                    5
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 6 of 9



        35.    At all material times, Defendant has been an enterprise within the meaning of 3(r)

of the FLSA. 29 U.S.C. § 203(r).

        36.    At all material times, Defendant has been an enterprise in commerce or in the

production of goods for commerce within the meaning of the 3(s)(1) of the FLSA because

Defendant has had and continues to have employees engaged in commerce. 29 U.S.C. § 203(s)(1).

        37.    Defendant has had an annual gross business volume of not less than $500,000 a

year for the three years preceding the filing of this complaint.

        38.    At all material times, Plaintiff and Class Members were employees who engaged

in commerce or in the production of goods for commerce as required by 29 U.S.C. § 207.

       39.     The FLSA requires that covered employees be compensated for all hours worked

in excess of forty hours per week at a rate not less than one and one-half times the regular rate at

which he is employed. See 29 U.S.C. § 207(a)(1).

       40.     Defendant’s compensation scheme applicable to Plaintiff and the Class Members

failed to comply with 29 U.S.C. § 207(a)(1).

       41.     Defendant knowingly failed to compensate Plaintiff and the Class Members at a

rate of one and one-half times their regular hourly wage for hours worked in excess of 40 hours

per week, in violation of 29 U.S.C. § 207(a)(1).

       42.     During all relevant times, Plaintiff and the Class Members were covered employees

entitled to the above-described FLSA protections.

       43.     In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.




                                                   6
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 7 of 9



                          COLLECTIVE ACTION ALLEGATIONS

       44.     As part of its regular business practices, Defendant has engaged in a pattern,

practice, or policy of violating the FLSA on a class wide basis, as described above.

       45.     Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C. §

216(b) on behalf of all persons who were or are employed by Defendant and were paid on a day

rate basis within the three (3) years preceding the filing of this Complaint to the present.

       46.     Although Defendant permitted and/or required Class Members to work in excess

of forty (40) hours per workweek, Defendant has denied them full compensation for their hours

worked over forty.

       47.     Plaintiff has actual knowledge, through observations of and conversations with his

co-workers, that a class of similarly situated Class Members exists who have been subjected to

Defendant’s policy of not paying the overtime rate for all hours worked over forty. Plaintiff

worked with other employees at multiple locations for Defendant.

       48.     The Class Members are similarly situated to Plaintiff in that they all performed

similar duties, were paid on a day rate basis, and were denied overtime pay.

       49.     Defendant’s failure to pay overtime at the rates required by the FLSA results from

generally applicable policies or practices and does not depend on personal circumstances of

individual Class Members.

       50.     The experience of Plaintiff, with respect to his employment classification and pay,

is typical of other workers across Defendant’s business.

       51.     The specific job titles or precise job responsibilities of each Class Member does not

foreclose collective treatment because liability in this case relates to Defendant’s decision to pay

its employees on a day rate without overtime.



                                                  7
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 8 of 9



       52.     Class Members regularly work or have worked in excess of forty (40) hours during

a workweek.

       53.     Class Members are not exempt from receiving overtime pay under the FLSA.

       54.     Like Plaintiff, all Class Members, irrespective of their particular job requirements,

are entitled to receive overtime compensation for hours worked in excess of forty during a

workweek.

       55.     The names and addresses of the Class Members are available from Defendant’s

records. To the extent required by law, notice will be provided to these individuals by first class

mail or by the use of techniques and a form of notice similar to those customarily used in

representative actions.

       56.     Although the exact amount of damages may vary among the individual Class

Members in proportion to the number of hours they worked, damages for each individual can be

easily calculated using a simple formula.

       57.     The claims of all Class Members arise from a common nucleus of facts. Liability

is based on a systematic course of wrongful conduct by Defendant that caused harm to all Class

Members.

       58.     As such, the class of similarly situated employees is properly defined as follows:

       All of Defendant’s current and former employees paid on a day rate basis
       without overtime pay during the three year period prior to the filing of this
       Complaint to the present.

                                 WAGE DAMAGES SOUGHT

       59.     Plaintiff and Class Members are entitled to recover their unpaid overtime premiums

for the three years preceding the filing of this complaint to the present. 29 U.S.C. § 216(b).




                                                 8
      Case 4:19-cv-01760 Document 1 Filed on 03/25/19 in TXSD Page 9 of 9



       60.      Plaintiff and Class Members are entitled to recover an equal amount of their unpaid

overtime premiums as liquidated damages. 29 U.S.C. § 216(b).

       61.      Plaintiff is also entitled to recover his attorney’s fees and costs, as required by the

FLSA. 29 U.S.C. § 216(b).

                                     PRAYER FOR RELIEF

       62.      For these reasons, Plaintiff and Class Members respectfully request that judgment

be entered in their favor awarding the following relief:

             a. Overtime compensation for all hours worked in excess of forty (40) per week at the
                rate of one and one-half times their regular rates of pay;

             b. An equal amount of their unpaid overtime premiums as liquidated damages, as
                allowed under the FLSA;

             c. Reasonable attorney’s fees, costs, and expenses of this action as provided by the
                FLSA; and

             d. Such other and further relief to which Plaintiff and Class Members may be entitled,
                both at law or in equity.


                                               Respectfully submitted,

                                               KENNEDY HODGES, L.L.P.

                                                By: /s/ Don J. Foty
                                                   Don J. Foty
                                                   dfoty@kennedyhodges.com
                                                   Texas State Bar No. 24050022
                                                   4409 Montrose Blvd., Suite 200
                                                   Houston, TX 77006
                                                   Telephone: (713) 523-0001
                                                   Facsimile: (713) 523-1116

                                                ATTORNEY IN CHARGE FOR PLAINTIFF AND CLASS
                                                MEMBERS




                                                  9
